DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
2.	Applicant’s response filed on July 1, 2022 has been entered. Claims 1-4, 6-8, 13-19, 21-26, 28, 29, 31, 39, 42, 45, 47, 49, and 51-55 are pending and under examination. 
	Not all of the rejections set forth below were necessitated by Applicant’s amendment or the Information Disclosure Statement filed with the response of July 1, 2022. Accordingly, this Office action is NON-FINAL.
	As well, the species election requirement set forth in the Office action of October 13, 2021 has been withdrawn. The full scope of the claims is examined herein.

Response to Arguments
3.	Applicant’s arguments filed on July 1, 2022 have been fully considered.
	Objections to the Specification
	Applicant’s arguments on pages 13-14 are persuasive. The objection concerning the sequences on pages 31 and 82-84 has been withdrawn in view of Applicant’s amendments to the specification. Regarding the sequence identifiers in the “Brief Description of the Drawings” section, Applicant’s argument that 37 CFR 1.821(d) does not require a space was persuasive. That basis for objection has also been withdrawn. 
	Claim Objections
	Applicant argues that the objections to claims 7, 13, 18, 19, 22, 25, 26, 31, 39, 42, and 51 should be withdrawn in view of the claim amendments (Remarks, page 14).
	This argument was persuasive with respect to all of the claim objections except the objection to claim 31. That objection has been maintained because “fluorophore labeled” remains unhyphenated. All of the other claim objections made previously have been withdrawn.
	Rejection of claims 2, 13, 28, and 45 under 35 U.S.C. 112(b)
	Applicant argues that the indefiniteness issues concerning claims 2, 13, 28, and 45 have been addressed by the claim amendments (Remarks, page 14). 
	This argument was persuasive. The rejection has been withdrawn.
	Rejection of claims 2, 6, 8, 13, 28, and 45 under 35 U.S.C. 112(d)
	Applicant argues that the rejection should be withdrawn in view of the amendments to claims 2, 6, 8, 13, 28, and 45 (Remarks, pages 14-15).
	This argument was persuasive. The rejection has been withdrawn. 
	Rejection of claims 1, 2, 6-8, 14, 15, 21, 28, 31, 42, and 45 under 35 U.S.C. 102(a)(1) as being anticipated by Suzawa
	Applicant argues that Suzawa is not, in fact, an anticipatory reference because the S1 and AS1 primer pair does not meet the following requirement in independent claim 1: an underrepresented nucleotide type is present at up to two internal positions, and optionally at a 5’ terminal position, of each of the forward primer and the reverse primer (Remarks, page 15).
	This argument was persuasive. The rejection has been withdrawn. 
	Rejection of claims 1, 2, 6, 8, 28, 31, 42, 45, 47, and 51 under 35 U.S.C. 102(a)(1) as being anticipated by Hindson
	Applicant argues that Hindson is also not an anticipatory reference because the RP30 primer pair is deficient for the same reason that the primer pair of Suzawa is deficient (Remarks, pages 15-16).
	This argument was persuasive. The rejection has been withdrawn. 
	Rejections of claims 26 and 29 under 35 U.S.C. 103 citing Suzawa or Hindson as the primary reference
	Applicant argues that the rejections should be withdrawn because the secondary references cited in the rejections do not remedy the deficiencies in the primary reference, which is Suzawa for claim 26 and Hindson for claim 29 (Remarks, page 16). 
	This argument was persuasive. The rejections have been withdrawn. 
	Double Patenting
	Applicant states that, if the other issues in the case are resolved, Applicant is willing to file a terminal disclaimer over US 11,091,799 B2 to address the nonstatutory double patenting rejections (Remarks, page 16).
	Applicant’s remarks are noted. The rejections have been maintained with modifications to address the claim amendment since they remain applicable. 

Information Disclosure Statement
4.	The Information Disclosure Statement filed on July 1, 2022 has been considered. 

Claim Interpretation
5.	Applicant has provided definitions for some of the terms used in the claims. These definitions include the following:
(i) underrepresented nucleotide type = a nucleotide type that is present in no more than 20% of the positions in a primer or primer binding site (para. 35, page 10); and 
(ii) conventional bases = A, T/U, G, and C (para. 27, page 7).

Claim Objections
6. 	Claim 31 is objected to because “fluorophore labeled” should be hyphenated.
	Claim 39 is objected to because the first line of the “detecting” step has two commas after the word “aliquot.”
	Claim 54 is objected to because the word “is” is missing before “RNA.”

Claim Rejections - 35 USC § 102
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

8.	Claims 1, 2, 8, 28, 29, 31, and 53 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McDermott et al. (Analytical Chemistry 2013; 85: 11619-11627 + Supporting Information).1
The instant claims are drawn to a digital amplification method. The method comprises conducting an amplification reaction in aliquots using primers that are underrepresented in one or more of the four standard nucleotides (i.e., A, G, C, and T/U). 
Regarding claims 1, 8, 28, and 53, McDermott discloses a digital amplification method that contains the following steps: (a) partitioning a nucleic acid sample containing a target nucleic acid (genomic DNA) into aliquots; (b) conducting droplet digital PCR reactions in the droplets using forward and reverse primers specific for the target nucleic acid; and (c) detecting an amplification product in the aliquots. See Fig. 1 and the accompanying discussion in the “Optimal Primer Concentration Range for EvaGreen-Based ddPCR” section on page 11620 and also the “Primer Concentration” section on page 9 of the Supporting Information. See also Fig. 3 and the accompanying discussion in the “Comparison of EvaGreen and TaqMan Based ddPCR” sections on page 11622 and page 10 of the Supporting Information.
Further regarding claim 1, as can be seen in the “Primer Concentration” section of the Supporting Information, the IL-4 primers used to conduct the reactions in Figure 1 are underrepresented in two nucleotide types (A and C), wherein these nucleotide types are the same in the forward primer and the reverse primer. In each of these two primers, one of the underrepresented nucleotide types (C) is present at no more than two internal positions. Thus, these primers meet the requirements in claim 1.
Further regarding claim 1, as can be seen in Table S1 of the Supporting Information, the primers in the IL-4(3) primer pair are underrepresented in two nucleotide types (A and C), wherein these nucleotide types are the same in the forward primer and the reverse primer. In each of these two primers, one of the underrepresented nucleotide types (C) is present at no more than two internal positions. Thus, these primers also meet the requirements in claim 1.
Thus, McDermott anticipates the methods of claims 1, 8, 28, and 53.
Regarding claim 2, which depends from claim 1, McDermott further teaches determining copy number using the IL-4(3) primers used to generate the data shown in Figure 3 (p. 11622).
Regarding claims 29 and 31, as can be seen in Fig. 3, an intercalating dye (EvaGreen) and a fluorophore-labeled probe (TaqMan) were used for detection.

Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

11.	Claims 7, 51, and 54 rejected under 35 U.S.C. 103 as being unpatentable over McDermott et al. (Analytical Chemistry 2013; 85: 11619-11627 + Supporting Information) in view of Giulietti et al. (Methods 2001; 25: 386-401).
	As discussed above, McDermott anticipates the methods of claims 1, 2, 8, 28, 29, 31, and 53.
	As can be seen in the portions of the Supporting Information cited above, McDermott uses a synthetic genomic DNA sample for amplification rather than a tissue sample as recited in claim 7 or an RNA template as recited in claim 54. McDermott also does not disclose multiplexing using the primers discussed above with respect to claim 1.
	Prior to the effective filing date of the claimed invention, though, it would have been prima facie obvious to use a tissue sample and/or an RNA target with the IL-4-specific primers discussed above. Giulietti provides motivation to do so by discussing the clinical relevance of IL-4 and the use of RT-PCR for its detection in tissue samples (abstract, pp. 386-387, and pp. 396-399). It also would have been obvious to use the IL-4 primers and/or IL-4(3) primers in a multiplex assay since McDermott teaches the general utility of multiplexing (see, e.g., pp. 11623-11624) and Giuletti discloses cytokine targets in addition to IL-4 that are desirable to detect. It is noted that claim 51 broadly encompasses simply conducting another amplification reaction in parallel without the use of primers having the features recited in claim 1. Thus, the methods of claims 3, 51, and 54 are prima facie obvious. 
	
Double Patenting
12.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

13.	Claims 1-4, 6-8, 14, 15, 21-25, 28, 31, 39, 42, 45, 47, 49, and 51-55 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-44 of U.S. Patent No. 11,091,799 B2 (IDS reference) in view of Hindson et al. (Analytical Chemistry 2011; 83: 8604-8610; cited previously).
The instant claims are drawn to a digital amplification method. The method comprises conducting an amplification reaction in aliquots using primers that are underrepresented in one or more of the four standard nucleotides (i.e., A, G, C, and T/U). 
The claims of the ‘799 patent are also drawn to an amplification method that uses primers that are underrepresented in one or more of the four standard nucleotide types. 
As to the instant claims 1, 3, and 39, which are independent claims, claims 1 and 16 of the ‘799 patent teach all of their limitations except for the digital amplification requirement. Claim 1 of the ‘799 patent also meets the requirements of the instant claims 51 and 52.
Modifying the method recited in the claims of the ‘799 patent such that the amplification is a digital amplification (e.g., digital droplet PCR (ddPCR)) as recited in the instant claims 1 and 28, respectively, would have been obvious, though, in view of the teachings of Hindson, which describe a high-throughput ddPCR method that provides the following advantageous features (abstract and pages 8605-8606): (i) absolute quantification of nucleic acids in a sample, (ii) “orders of magnitude more precision and sensitivity [compared to] real-time PCR, (iii) applicability to a variety of targets, including rare alleles and cell-free DNA, (iv) low cost and practical format. The ordinary artisan would have been motivated to use ddPCR as described in Hindson to conduct the amplification step in the methods recited in the claims of the ‘799 patent to obtain these advantages and would have had a reasonable success in view of the guidance provided throughout Hindson. Thus, the instant claims 1, 3, 28, 39, 51, and 52 are not patentably distinct from the claims of the ‘799 patent.
Further regarding the instant claim 2, which depends from the instant claim 1, Hindson motivates using the method to determine copy numbers by teaching that the disclosed ddPCR method can be used for copy number determination by counting the number of aliquots (droplets) containing or lacking the amplification product (see, e.g., pages 8605-8606 & page 8608, the “Determination of Copy Number Variation in HapMap Samples” section ). Thus, the instant claim 2 is not patentably distinct from the claims of the ‘799 patent in view of Hindson.
The limitations of the instant claim 4, which depends from the instant claim 3, are recited in claim 5 of the ‘799 patent.
As to the instant claims 6, 7, 21-25, 53, and 54, which depend directly or indirectly from the instant claim 1, the claims of the ‘799 patent do not specify the type of nucleic acid analyzed by the method (e.g., DNA, RNA, cell-free fetal DNA, cell-free DNA, or circulating tumor DNA), nor do they state that the sample is a tissue or bodily fluid sample. These would have been obvious choices for the target nucleic acid and sample, though, since the teachings throughout Hindson indicate that the disclosed ddPCR method is broadly applicable to a variety of samples, including tissue samples and bodily fluid samples, and also to a variety of target nucleic acids, including cell-free DNA, circulating tumor DNA, cell-free fetal DNA (e.g., cell-free DNA in which the fetal nucleic acid is a segment of the Y-chromosome and/or is differentially methylated relative to the corresponding maternal nucleic acid), and DNA (see, e.g., pages 8606 and pages 8608-8609). This, in combination with the fact that the claims of the ‘799 patent do not limit the type of nucleic acid to be used in the method, renders the instant claims 6, 7, 21-25, 53, and 54 not patentably distinct from the claims of the ‘799 patent in view of Hindson.
The limitations of the instant claims 8 and 55, which each depend from the instant claim 1, are recited in claims 37 and 38 of the ‘799 patent. Hindson also suggests PCR for the reasons discussed above with respect to the instant claim 1. 
As to the instant claims 14 and 15, which depend directly or indirectly from the instant claim 1, the claims of the ‘799 patent do not state that the method is applied to detection of a predefined genetic abnormality (e.g., a SNP) in the target nucleic acid, but this would have been obvious since the teachings throughout Hindson indicate that the disclosed ddPCR method is broadly applicable to a variety of target nucleic acids, including nucleic acids containing a SNP (see, e.g., Fig. 3 and pages 8608-8609). Thus, the instant claims 14 and 15 are not patentably distinct from the claims of the ‘799 patent in view of Hindson.
As to the instant claim 31, which depends from claim 1, claims 25, 31, and 32 of the ‘799 patent teach the use of a fluorophore-labeled probe for detection. Hindson also teaches using a fluorophore-labeled probe for detection (see, e.g., pages 8605-8606 & pages 8608-8609). Thus, the ordinary artisan would have recognized that the method suggested by the claims of the ‘799 patent and Hindson can include detection using a fluorophore-labeled probe, and the instant claim 31 is not patentably distinct for this reason.
As to the instant claim 42, which depends from the instant claim 1, the claims of the ‘799 patent do not teach a pre-amplification fragmentation step, but this would have been an obvious modification since Hindson teaches that fragmentation can be desirable before amplification (pages 8608-8609). Thus, the instant claim 42 is not patentably distinct from the claims of the ‘799 patent in view of Hindson.
As to the instant claim 45, claim 18 of the ‘799 patent recites a narrower version of the language recited in the instant claim 45. Thus, this claim is also not patentably distinct from the claims of the ‘799 patent in view of Hindson.
The limitations of the instant claim 47, which depends from the instant claim 1, are also suggested by the claims of the ‘799 patent. First, claim 5 of the ‘799 patent contains the requirement in the instant claim 47 for the primers to have one and only one underrepresented standard nucleotide type. Second, although the claims of the ‘799 patent do not state that the complement of the underrepresented nucleotide type is present at the 3’ terminal position of at least one of the primers, this appears to be an obvious modification resulting from the particular sequence of the nucleic acid targeted by the primers. As well, no evidence of unexpected results has been presented with respect to this requirement in the instant claim 47. Thus, the instant claim 47 is not patentably distinct from the claims of the ‘799 patent.
The limitations of the instant claim 49, which depends from the instant claim 1, are recited in claims 1 and 5 of the ‘799 patent.
Thus, instant claims 1-4, 6-8, 14-15, 21-25, 28, 31, 39, 42, 45, 47, 49, and 51-55 are not patentably distinct from the claims of the ‘799 patent in view of Hindson.

14.	Claim 13 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-44 of U.S. Patent No. 11,091,799 B2 in view of Hindson et al. (Analytical Chemistry 2011; 83: 8604-8610) and further in view of Hayashi et al. (Cancer Prevention Research 2015; 8: 1017-1026).
As discussed above, the instant claims 1-4, 6-8, 14-15, 21-25, 28, 31, 39, 42, 45, 47, 49, and 51-55 are not patentably distinct from the claims of the ‘799 patent in view of Hindson.
	Neither the claims of the ‘799 patent nor Hindson teach or suggest that the target nucleic acid has been treated with bisulfite as required by the instant claim 13.
	Prior to the effective filing date of the claimed invention, though, it would have been prima facie obvious to practice the method suggested by the claims of the ‘799 patent and Hindson using bisulfite-treated target nucleic acids. The claims of the ‘799 patent and Hindson indicate that the methods are broadly applicable to a variety of targets, and, as evidenced by Hayashi (see, e.g., the abstract, pages 1018-1019, and page 1021), bisulfite-treated nucleic acids were a suitable target nucleic acid for use in ddPCR methods. Thus, the ordinary artisan would have recognized such nucleic acids as suitable for use in the method suggested by the claims of the ‘799 patent and Hindson, and, accordingly, would have been motivated to use them in said method with a reasonable expectation of success. Thus, the instant claim 13 is not patentably distinct from the claims of the ‘799 patent.

15.	Claims 16-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-44 of U.S. Patent No. 11,091,799 B2 in view of Hindson et al. (Analytical Chemistry 2011; 83: 8604-8610) and further in view of Quake et al. (US 2007/0202525 A1).
As discussed above, the instant claims 1-4, 6-8, 14-15, 21-25, 28, 31, 39, 42, 45, 47, 49, and 51-55 are not patentably distinct from the claims of the ‘799 patent in view of Hindson.
Neither the claims of the ‘799 patent nor Hindson teach or suggest using the method for aneuploidy detection as recited in the instant claims 16-19.	
Prior to the effective filing date of the claimed invention, though, it would have been prima facie obvious to use the method suggested by the claims of the ‘799 patent and Hindson to detect aneuploidy, including each of the different types of aneuploidy recited in the instant claims 16 and 18. The claims of the ‘799 patent and Hindson indicate that the methods are broadly applicable to a variety of targets, and, as evidenced by Quake (see, e.g., the abstract and paras. 53-61 and 129), digital amplification methods were known to be useful for detecting a variety of aneuploidies, including monosomy X, triple X, trisomy 18, trisomy 21, and trisomy 13. Thus, the ordinary artisan would have recognized aneuploidy detection as a suitable additional application of the method suggested by the claims of the ‘799 patent and Hindson, and, accordingly, would have been motivated to practice to use the method suggested by the claims of the ‘799 patent and Hindson for this purpose with a reasonable expectation of success.
And, further regarding the instant claim 17, since the method of Quake further includes aneuploidy determination via comparison with a reference chromosome not expected to be aneuploidic (see, e.g., paras. 54-55), the ordinary artisan applying the method suggested by the claims of the ‘799 patent and Hindson to aneuploidy detection would have been motivated to determine aneuploidy, recognizing its suitability for the intended purpose.
And, lastly, further regarding the instant claim 19, the method of Quake identifies samples containing aneuploidy and samples lacking aneuploidy (paras. 53-61). Since no method is capable of perfect discrimination, some samples analyzed by Quake will necessarily be inconclusive. It would have been obvious to sequence these samples since Quake also taught that methods other than digital PCR, e.g., sequencing, can be used for aneuploidy determination.
Thus, the instant claims 16-19 are not patentably distinct from the claims of the ‘799 patent.

16.	Claim 26 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-44 of U.S. Patent No. 11,091,799 B2 in view of Hindson et al. (Analytical Chemistry 2011; 83: 8604-8610) and further in view of Pallisgaard et al. (Clinica Chimica Acta 2015; 446: 141-146).
As discussed above, the instant claims 1-4, 6-8, 14-15, 21-25, 28, 31, 39, 42, 45, 47, 49, and 51-55 are not patentably distinct from the claims of the ‘799 patent in view of Hindson.
	Regarding claim 26, Hindson suggests analysis of cell-free DNA, but neither Hindson nor the claims of the ‘799 patent state that the method also includes analysis of a genomic target released by lysed blood cells.
	Prior to the effective filing date of the claimed invention, though, it would have been prima facie obvious for the ordinary artisan to modify the method suggested by the claims of the ‘799 patent in view of Hindson to further include amplification and detection in the aliquots of a genomic target released by lysed blood cells. Pallisgaard provides motivation to do so by teaching that such analysis can control for the contamination of cell-free DNA samples with DNA released from lysed blood cells during the storage or isolation process (abstract, pages 141-142, and pages 144-145). The ordinary artisan would have recognized from these teachings of Pallisgaard that analyzing the immunoglobulin gene rearrangement in B-cells discussed in Pallisgaard in combination with the target cell-free DNA suggested by Hindson would improve the method by accounting for the presence of DNA released from cells in the blood sample, thereby allowing for a more accurate assessments of the target cell-free DNA in the sample. The ordinary artisan would have had a reasonable expectation of success since Pallisgaard disclosed primers useful for amplifying the immunoglobulin gene rearrangement (pages 142-143, sections 2.6 & 2.8 and Fig. 1) and also discussed how to use the resulting amplification data to determine the amount of contaminating cell-derived DNA in a cell-free DNA sample (page 143, section 2.6; see also section 3.2 on pages 143-144). Thus, the method of claim 26 is prima facie obvious.

17.	Claim 29 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-44 of U.S. Patent No. 11,091,799 B2 in view of Hindson et al. (Analytical Chemistry 2011; 83: 8604-8610) and further in view of McDermott et al. (Analytical Chemistry 2013; 85: 11619-11627).
	As discussed above, the instant claims 1-4, 6-8, 14-15, 21-25, 28, 31, 39, 42, 45, 47, 49, and 51-55 are not patentably distinct from the claims of the ‘799 patent in view of Hindson.
	Regarding the instant claim 29, the claims of the ‘799 patent do not teach use of an intercalating dye to detect amplification products. Hindson does not remedy this deficiency. 
	Using an intercalating dye to detect the amplification products generated in the method suggested by the teachings of the claims of the ‘799 patent and Hindson would have been prima facie obvious, though, in view of the teachings of McDermott. More specifically, McDermott provides motivation and a reasonable expectation of success by disclosing an “extension” of the work in the cited Hindson reference in which an intercalating dye, EvaGreen, is used instead of fluorophore-labeled probes for detection (abstract and pages 11620-11626). The reference describes how to use EvaGreen for detection in ddPCR methods (page 11626) and also describes the results as “equivalent to their previously reported TaqMan counterparts in precision and dynamic range” (page 11620, column 2). Thus, the ordinary artisan would have recognized EvaGreen detection as an equivalent of the probe-based detection disclosed in Hindson and would have been motivated to substitute one for the other with a reasonable expectation of success. 
See also MPEP 2144.06 and 2144.07, which state, respectively, that in the absence of unexpected results, it is prima facie obvious to substitute equivalents or select a known material based on its suitability for the intended purpose. In this case, McDermott establishes the suitability of EvaGreen for use in ddPCR methods and also supports the conclusion that EvaGreen is an equivalent of probe-based detection methods. As well, no evidence of unexpected results with respect to the detection step has been presented. 
Lastly, McDermott provides additional motivation to substitute an intercalating dye for probe-based detection by teaching that EvaGreen possesses advantages relative to the fluorophore-labeled probes used in Hindson that include the following (see pages 11620 and 11626): (i) ability to detect negative droplets, (ii) single-color multiplexed detection, and (iii) elimination of the need to design target-specific probes.
Thus, the instant claim 29 is not patentably distinct from the claims of the ‘799 patent in view of Hindson and further in view of McDermott.	

18.	Claims 1, 2, 6-8, 14, 15, 21-25, 28, 31, 42, 45, 47, 49, 51, 53, and 54 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application Serial No. 17/368,699 in view of Hindson et al. (Analytical Chemistry 2011; 83: 8604-8610).
The instant claims are drawn to a digital amplification method. The method comprises conducting an amplification reaction in aliquots using primers that are underrepresented in one or more of the four standard nucleotides (i.e., A, G, C, and T/U). 
The claims of the ‘699 application are also drawn to an amplification method that uses primers that are underrepresented in one or more of the four standard nucleotide types. 
As to the instant claim 1, claims 1, 8, 9, and 11 of the ‘699 application meet all of the requirements of this claim except for the requirement for digital amplification and detection of the resulting amplification products. 
 Modifying the method recited in the claims of the ‘699 application such that the amplification is a digital amplification (e.g., digital droplet PCR (ddPCR)) as recited in or encompassed by the instant claims 1, 8, and 28, respectively, would have been obvious, though, in view of the teachings of Hindson, which describe a high-throughput ddPCR method that provides the following advantageous features (abstract and pages 8605-8606): (i) absolute quantification of nucleic acids in a sample, (ii) “orders of magnitude more precision and sensitivity [compared to] real-time PCR, (iii) applicability to a variety of targets, including rare alleles and cell-free DNA, (iv) low cost and practical format. The ordinary artisan would have been motivated to use ddPCR as described in Hindson to conduct the amplification step in the methods recited in the claims of the ‘699 application to obtain these advantages and would have had a reasonable success in view of the guidance provided throughout Hindson. Thus, the instant claims 1, 8, and 28 are not patentably distinct from the claims of the ‘699 application in view of Hindson.
Further regarding the instant claim 2, which depends from the instant claim 1, Hindson motivates using the method to determine copy numbers by teaching that the disclosed ddPCR method can be used for copy number determination by counting the number of aliquots (droplets) containing or lacking the amplification product (see, e.g., pages 8605-8606 & page 8608, the “Determination of Copy Number Variation in HapMap Samples” section ). Thus, the instant claim 2 is not patentably distinct from the claims of the ‘699 application in view of Hindson.
As to the instant claims 6, 7, 21-25, 53, and 54, which depend directly or indirectly from the instant claim 1, the claims of the ‘699 application do not specify the type of nucleic acid analyzed by the method (e.g., DNA, RNA, cell-free fetal DNA, cell-free DNA, or circulating tumor DNA), nor do they state that the sample is a tissue or bodily fluid sample. These would have been obvious choices for the target nucleic acid and sample, though, since the teachings throughout Hindson indicate that the disclosed ddPCR method is broadly applicable to a variety of samples, including tissue samples and bodily fluid samples, and also to a variety of target nucleic acids, including cell-free DNA, circulating tumor DNA, cell-free fetal DNA (e.g., cell-free DNA in which the fetal nucleic acid is a segment of the Y-chromosome and/or is differentially methylated relative to the corresponding maternal nucleic acid), and DNA (see, e.g., pages 8606 and pages 8608-8609). This, in combination with the fact that the claims of the ‘699 application do not limit the type of nucleic acid to be used in the method, renders the instant claims 6, 7, 21-25, 53, and 54 not patentably distinct from the claims of the ‘699 application in view of Hindson.
As to the instant claims 14 and 15, which depend directly or indirectly from the instant claim 1, the claims of the ‘699 application do not state that the method is applied to detection of a predefined genetic abnormality (e.g., a SNP) in the target nucleic acid, but this would have been obvious since the teachings throughout Hindson indicate that the disclosed ddPCR method is broadly applicable to a variety of target nucleic acids, including nucleic acids containing a SNP (see, e.g., Fig. 3 and pages 8608-8609). Thus, the instant claims 14 and 15 are not patentably distinct from the claims of the ‘699 application in view of Hindson.
As to the instant claim 31, which depends from the instant claim 1, Hindson teaches using a fluorophore-labeled probe for detection (see, e.g., pages 8605-8606 & pages 8608-8609). Thus, the ordinary artisan would have recognized that the method suggested by the claims of the ’699 application and Hindson can include detection using a fluorophore-labeled probe, and the instant claim 31 is not patentably distinct for this reason.
As to the instant claim 42, which depends from the instant claim 1, the claims of the ‘699 application do not teach a pre-amplification fragmentation step, but this would have been an obvious modification since Hindson teaches that fragmentation can be desirable before amplification (pages 8608-8609). Thus, the instant claim 42 is not patentably distinct from the claims of the ‘699 application in view of Hindson.
As to the instant claim 45, the use of computer for primer design was routine and conventional prior to the filing date of the claimed invention. Accordingly, the ordinary artisan practicing the method suggested by the claims of the ‘699 application and Hindson would have been motivated to use a computer for primer design as recited in claim 45, and this claim is also not patentably distinct.
The limitations of the instant claim 47, which depends from the instant claim 1, are also suggested by the claims of the ‘699 application in view of Hindson. First, claims 6 and 11 of the ‘699 application contains the requirement in the instant claim 47 for the primers to have one and only one underrepresented standard nucleotide type. Second, claim 18 of the ‘699 application states that the 3’ nucleotide of the least one of primers is the complement of the underrepresented nucleotide. The ordinary artisan would have recognized that these features could be combined to result in the primers recited in claim 47. Thus, the instant claim 47 is not patentably distinct from the claims of the ‘699 application.
The limitations of the instant claim 49, which depends from the instant claim 1, are suggested by the claims of the ‘699 application in view of Hindson. First, claims 6 and 11 of the ‘699 application contains the requirement in the instant claim 49 for the primers to have one and only one underrepresented standard nucleotide type. Second, claim 12 of the ‘699 application states that the 5’ nucleotide of the primers is the underrepresented nucleotide. The ordinary artisan would have recognized that these features could be combined to result in the primers recited in claim 49. Thus, the instant claim 49 is not patentably distinct from the claims of the ‘699 application.
As to the instant claim 51, the claims of the ‘699 application do not recite multiplexing. This would have been an obvious modification, though. Hindson provides motivation for multiplexing by describing methods in which it is useful (see, e.g., p. 8608). As well, unlike the instant claims 3 and 52, the instant claim 51 does not require the different primers to share the structural features recited in the instant claim 1. Thus, the instant claim 51 is also not patentably distinct.
Thus, instant claims 1, 2, 6-8, 14-15, 21-25, 28, 31, 42, 45, 47, 49, 51, 53, and 54 are not patentably distinct from the claims of the ‘699 application in view of Hindson.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

19.	Claim 13 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application Serial No. 17/368,699 in view of Hindson et al. (Analytical Chemistry 2011; 83: 8604-8610) and further in view of Hayashi et al. (Cancer Prevention Research 2015; 8: 1017-1026).
As discussed above, the instant claims 1, 2, 6-8, 14-15, 21-25, 28, 31, 42, 45, 47, 49, 51, 53, and 54 are not patentably distinct from the claims of the ‘699 application in view of Hindson.
	Neither the claims of the ‘699 application nor Hindson teach or suggest that the target nucleic acid has been treated with bisulfite as required by the instant claim 13.
	Prior to the effective filing date of the claimed invention, though, it would have been prima facie obvious to practice the method suggested by the claims of the ‘699 application and Hindson using bisulfite-treated target nucleic acids. The claims of the ‘699 application and Hindson indicate that the methods are broadly applicable to a variety of targets, and, as evidenced by Hayashi (see, e.g., the abstract, pages 1018-1019, and page 1021), bisulfite-treated nucleic acids were a suitable target nucleic acid for use in ddPCR methods. Thus, the ordinary artisan would have recognized such nucleic acids as suitable for use in the method suggested by the claims of the ‘699 application and Hindson, and, accordingly, would have been motivated to use them in said method with a reasonable expectation of success. Thus, the instant claim 13 is not patentably distinct from the claims of the ‘699 application in view of Hindson and further in view of Hayashi.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

20.	Claims 16-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application Serial No. 17/368,699 in view of Hindson et al. (Analytical Chemistry 2011; 83: 8604-8610) and further in view of Quake et al. (US 2007/0202525 A1).
As discussed above, the instant claims 1, 2, 6-8, 14-15, 21-25, 28, 31, 42, 45, 47, 49, 51, 53, and 54 are not patentably distinct from the claims of the ‘699 application in view of Hindson.
Neither the claims of the ‘699 application nor Hindson teach or suggest using the method for aneuploidy detection as recited in the instant claims 16-19.	
Prior to the effective filing date of the claimed invention, though, it would have been prima facie obvious to use the method suggested by the claims of the ‘699 application and Hindson to detect aneuploidy, including each of the different types of aneuploidy recited in the instant claims 16 and 18. The claims of the ‘699 application and Hindson indicate that the methods are broadly applicable to a variety of targets, and, as evidenced by Quake (see, e.g., the abstract and paras. 53-61 and 129), digital amplification methods were known to be useful for detecting a variety of aneuploidies, including monosomy X, triple X, trisomy 18, trisomy 21, and trisomy 13. Thus, the ordinary artisan would have recognized aneuploidy detection as a suitable additional application of the method suggested by the claims of the ‘699 application and Hindson, and, accordingly, would have been motivated to practice to use the method suggested by the claims of the ‘699 application and Hindson for this purpose with a reasonable expectation of success.
And, further regarding the instant claim 17, since the method of Quake further includes aneuploidy determination via comparison with a reference chromosome not expected to be aneuploidic (see, e.g., paras. 54-55), the ordinary artisan applying the method suggested by the claims of the ‘699 application and Hindson to aneuploidy detection would have been motivated to determine aneuploidy, recognizing its suitability for the intended purpose.
And, lastly, further regarding the instant claim 19, the method of Quake identifies samples containing aneuploidy and samples lacking aneuploidy (paras. 53-61). Since no method is capable of perfect discrimination, some samples analyzed by Quake will necessarily be inconclusive. It would have been obvious to sequence these samples since Quake also taught that methods other than digital PCR, e.g., sequencing, can be used for aneuploidy determination.
Thus, the instant claims 16-19 are not patentably distinct from the claims of the ‘699 application in view of Hindson and further in view of Quake.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

21.	Claim 26 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application Serial No. 17/368,699 in view of Hindson et al. (Analytical Chemistry 2011; 83: 8604-8610) and further in view of Pallisgaard et al. (Clinica Chimica Acta 2015; 446: 141-146).
As discussed above, the instant claims 1, 2, 6-8, 14-15, 21-25, 28, 31, 42, 45, 47, 49, 51, 53, and 54 are not patentably distinct from the claims of the ‘699 application in view of Hindson.
	Regarding claim 26, Hindson suggests analysis of cell-free DNA, but neither Hindson nor the claims of the ‘699 application state that the method also includes analysis of a genomic target released by lysed blood cells.
	Prior to the effective filing date of the claimed invention, though, it would have been prima facie obvious for the ordinary artisan to modify the method suggested by the claims of the ‘699 application in view of Hindson to further include amplification and detection in the aliquots of a genomic target released by lysed blood cells. Pallisgaard provides motivation to do so by teaching that such analysis can control for the contamination of cell-free DNA samples with DNA released from lysed blood cells during the storage or isolation process (abstract, pages 141-142, and pages 144-145). The ordinary artisan would have recognized from these teachings of Pallisgaard that analyzing the immunoglobulin gene rearrangement in B-cells discussed in Pallisgaard in combination with the target cell-free DNA suggested by Hindson would improve the method by accounting for the presence of DNA released from cells in the blood sample, thereby allowing for a more accurate assessments of the target cell-free DNA in the sample. The ordinary artisan would have had a reasonable expectation of success since Pallisgaard disclosed primers useful for amplifying the immunoglobulin gene rearrangement (pages 142-143, sections 2.6 & 2.8 and Fig. 1) and also discussed how to use the resulting amplification data to determine the amount of contaminating cell-derived DNA in a cell-free DNA sample (page 143, section 2.6; see also section 3.2 on pages 143-144). Thus, the instant claim 26 is not patentably distinct from the claims of the ‘699 application in view of Hindson and further in view of Pallisgaard.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

22.	Claim 29 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application Serial No. 17/368,699 in view of Hindson et al. (Analytical Chemistry 2011; 83: 8604-8610) and further in view of McDermott et al. (Analytical Chemistry 2013; 85: 11619-11627).
	As discussed above, the instant claims 1, 2, 6-8, 14-15, 21-25, 28, 31, 42, 45, 47, 49, 51, 53, and 54 are not patentably distinct from the claims of the ‘699 application in view of Hindson.
	Regarding the instant claim 29, the claims of the ‘699 application do not teach use of an intercalating dye to detect amplification products. Hindson does not remedy this deficiency. 
	Using an intercalating dye to detect the amplification products generated in the method suggested by the teachings of the claims of the ‘699 application and Hindson would have been prima facie obvious, though, in view of the teachings of McDermott. More specifically, McDermott provides motivation and a reasonable expectation of success by disclosing an “extension” of the work in the cited Hindson reference in which an intercalating dye, EvaGreen, is used instead of fluorophore-labeled probes for detection (abstract and pages 11620-11626). The reference describes how to use EvaGreen for detection in ddPCR methods (page 11626) and also describes the results as “equivalent to their previously reported TaqMan counterparts in precision and dynamic range” (page 11620, column 2). Thus, the ordinary artisan would have recognized EvaGreen detection as an equivalent of the probe-based detection disclosed in Hindson and would have been motivated to substitute one for the other with a reasonable expectation of success. 
See also MPEP 2144.06 and 2144.07, which state, respectively, that in the absence of unexpected results, it is prima facie obvious to substitute equivalents or select a known material based on its suitability for the intended purpose. In this case, McDermott establishes the suitability of EvaGreen for use in ddPCR methods and also supports the conclusion that EvaGreen is an equivalent of probe-based detection methods. As well, no evidence of unexpected results with respect to the detection step has been presented. 
Lastly, McDermott provides additional motivation to substitute an intercalating dye for probe-based detection by teaching that EvaGreen possesses advantages relative to the fluorophore-labeled probes used in Hindson that include the following (see pages 11620 and 11626): (i) ability to detect negative droplets, (ii) single-color multiplexed detection, and (iii) elimination of the need to design target-specific probes.
Thus, the instant claim 29 is not patentably distinct from the claims of the ‘699 application in view of Hindson and further in view of McDermott.	
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
23.	No claims are currently allowable. 
	Claims 3, 4, 6, 13-19, 21-26, 39, 42, 45, 47, 49, 52, and 55 have not been rejected with prior art for essentially the same reasons set forth previously in the “Prior Art” section of the last Office action. Briefly, the prior art fails to teach or suggest intentionally designing primers with the limited nucleotide composition required by the instant claims, and there is no proper rationale to modify the prior art cited above to arrive at the methods recited in the aforementioned claims. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Angela Bertagna whose telephone number is (571)272-8291. The examiner can normally be reached 8-5, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANGELA M. BERTAGNA/Primary Examiner, Art Unit 1637                                                                                                                                                                                                        



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 This reference was cited previously. The Supporting Information is newly provided and relied upon.